Case 4:20-cv-10899-MFL-DRG ECF No. 32-2 filed 04/29/20         PageID.1017    Page 1 of 5

                                               U.S. Department of Justice
                                               Civil Division
                                               Federal Programs Branch

                                                       April 29, 2020
 Via E-Mail
 Bradley J. Shafer, Brad@BradShaferLaw.com
 Matthew J. Hoffer, Matt@BradShaferLaw.com
 SHAFER & ASSOCIATES, P.C.
 3800 Capital City Blvd., Suite 2
 Lansing, Michigan 48906

       Re:    DV Diamond Club of Flint, LLC d/b/a Little Darlings v. U.S. Small
              Business Administration, No. 4:20-cv-10899

 Dear Counsel:

        In response to Plaintiffs’ April 23, 2020 Notice of Deposition under Fed. R.
 Civ. P. 30(b)(6), the Small Business Administration (“SBA”) provides this letter in
 advance of the April 30, 2020 hearing on Plaintiffs’ motion for a preliminary
 injunction. In the event Plaintiffs’ notice becomes pertinent at the hearing, and in
 advance of conferring with Plaintiffs on the appropriate scope of any deposition,
 SBA identifies below some of the grounds on which SBA objects and would seek
 relief from the Court, if necessary, regarding the deposition. Many of the topics
 Plaintiffs have described are irrelevant and overly broad, and preparing a witness to
 testify to them would be unduly burdensome. In listing the grounds for objection
 below, SBA does not waive other grounds not specified. SBA will provide, at the
 appropriate time, a full statement of the grounds on which a protective order is
 warranted, as well as an alternative list of reasonably delimited topics.

        Where, as here, a notice of deposition “is overbroad as to time and scope and
 not reasonably tailored to matters relevant to th[e] case,” the adverse party has “good
 cause for a protective order quashing the deposition.” See Stacy v. H & R Block Tax
 Serv., Inc., No. 07-CV-13327, 2011 WL 807563, at *2 (E.D. Mich. March 2, 2011)
 (granting protective order quashing defective Rule 30(b)(6) notice). That is certainly
 the situation here. Plaintiffs have facially challenged 13 C.F.R. § 120.110(p) and its
 implementing Standard Operating Procedure (“SOP”) (SOP 50-10-5(K), Subp. B,
 Chap. II, § III(A)(15)(a)(ii) at 114) as unconstitutionally vague in that they lack
 “precision in draftsmanship.” See PI Mem. 23-26 (Doc. 12) (emphasis altered).
 Even apart from the failure of that challenge under the precedents described by SBA
 (see PI Opp. 25-28 (Doc. 24)), the proposed topics are not “reasonably tailored . . .
 to matters relevant” to the facial challenge. Stacy, 2011 WL 807563, at *2.



                                                                                 EXHIBIT B
                                                                                   PAGE 1
Case 4:20-cv-10899-MFL-DRG ECF No. 32-2 filed 04/29/20         PageID.1018     Page 2 of 5



 Topic 1: What the phrase “prurient sexual nature” as contained in the Regulations
 means, and what that definition is based on.

        This Topic is overly broad, and a deposition on it would not be proportionate
 to the needs of the case. Questions about the meaning of the regulation would
 impermissibly call for a fact witness to state a legal conclusion. That is,
 interpretation of the regulation is a question of law for the Court, not a fact question
 for the deponent. See J.P. Morgan Chase Bank v. Liberty Mut. Ins. Co., 209 F.R.D.
 361, 363 (S.D.N.Y. 2002) (disallowing FRCP 30(b)(6) deposition topic that,
 “[u]nder the guise of requesting ‘facts,’” in actuality sought “defendants’ mental
 impressions, conclusions, opinions, and legal theory”) (emphasis added).
 Alternatively, the Topic is more efficiently addressed through an interrogatory to
 SBA.

 Applications Of The “Prurient Sexual Nature” Regulations
 Topic 2: How the SBA determines whether entertainment is of a “prurient sexual
 nature,” as that phrase is used in the Regulations, so as to justify the denial of an
 application for an SBA guaranteed loan.
 Topic 3: How Approved Lending Institutions are to determine whether
 entertainment is of a “prurient sexual nature,” as that phrase is used in the
 Regulations, so as to justify the denial of an application for an SBA guaranteed loan.
        These topics regarding details of administration are irrelevant to Plaintiffs’
 facial challenge to § 120.110(p) and its SOP. Moreover, they are overly broad,
 unduly burdensome, not proportionate to the needs of the case, and not described
 with reasonable particularity. Additionally, the premise of Topic 3 regarding the
 role of “Approved Lending Institutions” is inaccurate, because SBA, not a lender,
 makes the final decision on eligibility, through the process specified in the SOP
 (Subp. B, Chap. II, § III(A)(15)(c)).

 The Guidance Topics
 Topic 4: Any and all Guidance Issued by the SBA to local SBA offices and/or
 Approved Lending Institutions Regarding how to Apply the Regulations.

 Topic 5: Any and all Guidance Issued by the SBA to local SBA offices and/or
 Approved Lending Institutions Regarding how to Apply the SOP.


                                            2



                                                                                  EXHIBIT B
                                                                                    PAGE 2
Case 4:20-cv-10899-MFL-DRG ECF No. 32-2 filed 04/29/20       PageID.1019    Page 3 of 5



 Topic 6: Any and all Guidance Issued by the SBA to local SBA offices and/or
 Approved Lending Institutions Regarding how the Regulations are to Apply to loan
 applications under the PPP.

 Topic 7: Any and all Guidance Issued by the SBA to local SBA offices and/or
 Approved Lending Institutions Regarding how the SOP is to Apply to loan
 applications under the PPP.

 Topic 8: Any and all Guidance Issued by the SBA to local SBA offices and/or
 Approved Lending Institutions Regarding how to review the entertainment presented
 or sold by loan applicants in order to determine whether the Regulations and/or the
 SOP would require application denial.

        These topics regarding details of administration are irrelevant to Plaintiffs’
 facial challenge to § 120.110(p) and its SOP. Moreover, in light of the availability
 of other discovery, these Topics as overly broad, not proportionate to the needs of
 the case, and not described with reasonable particularity. Under Rule 26(b)(2)(C),
 the Court “must limit the frequency or extent of discovery otherwise allowed” if,
 among other things, the discovery sought is “unreasonably cumulative or
 duplicative, or can be obtained from some other source that is more convenient, less
 burdensome, and less expensive,” or “the burden or expense of the proposed
 discovery outweighs its likely benefit, considering the needs of the case.” Fed. R.
 Civ. P. 26(b)(2)(C)(i), (iii).

        Here, Plaintiffs could obtain the exact same information they request through
 a Rule 30(b)(6) deposition in the form of documents or interrogatory responses, and
 preparing an individual to provide the same information would be inefficient, a
 waste of resources, and an unreasonable burden on SBA. Additionally, the premise
 of these topics regarding the role of “Approved Lending Institutions” and local SBA
 offices is inaccurate. As stated in the SOP, if a lender finds that an applicant may
 have a business aspect of a prurient sexual nature, then prior to submitting an
 application or requesting a loan number the lender must document and submit its
 analysis and supporting documentation to the SBA Associate General Counsel for
 Litigation in Washington, D.C., not to an SBA local office, for a final Agency
 decision on eligibility. See SOP Subp. B, Chap. II, § III(A)(15)(c).

 The “Entertainment” Topic
 Topic 9: The entertainment of each Denied Plaintiff that was reviewed by the SBA
 prior to it rendering a decision to deny such loan application.

                                          3



                                                                               EXHIBIT B
                                                                                 PAGE 3
Case 4:20-cv-10899-MFL-DRG ECF No. 32-2 filed 04/29/20          PageID.1020     Page 4 of 5



        This Topic regarding details of administration is irrelevant to Plaintiffs’ facial
 challenge to § 120.110(p) and its SOP. Moreover, the premise of the topic that SBA
 “render[ed] a decision” as to each Plaintiff is inaccurate, where numerous Plaintiffs
 allege they learned they were not eligible under § 120.110(p) through “Verbal
 Denial” from their lenders, but where Plaintiffs do not allege that their lenders sought
 final SBA decisions on eligibility, through the process specified in the SOP (Subp.
 B, Chap. II, § III(A)(15)(c)). See PI Mem. Ex. E (Doc. 12-6).

 The Loan Forgiveness Topics
 Topic 10: How the Regulations are to be used by the SBA and/or by Approved
 Lending Institutions to determine loan forgiveness under the PPP.
 Topic 11: How the SOP is to be used by the SBA and/or by Approved Lending
 Institutions to determine loan forgiveness under the PPP.

        These topics regarding details of administration are irrelevant to Plaintiffs’
 facial challenge to § 120.110(p) and its SOP. Moreover, these topics duplicate other
 topics noticed, making the discovery sought “unreasonably cumulative or
 duplicative” and therefore improper. See Fed. R. Civ. P. 26(b)(2)(C). As Plaintiffs
 recognize, the same regulation that they challenge as the basis for the denial of their
 applications for PPP loans, 13 C.F.R. § 120.110(p), is the regulation under which
 SBA would determine their eligibility for SBA financial assistance as to loan
 forgiveness. See, e.g., Am. Compl. ¶ 85. Additionally, the premise of these topics
 regarding the role of “Approved Lending Institutions” is inaccurate, because SBA,
 not a lender, makes the final decision on eligibility, through the process specified in
 the SOP (Subp. B, Chap. II, § III(A)(15)(c)).

 The PSMR Review Topics
 Topic 12: Submissions to PSMReview@sba.gov under the PPP Regarding the
 Regulations and/or the SOP.

 Topic 13: Determinations made by the SBA on loan eligibility Regarding the
 Regulations and/or the SOP that resulted from submissions to
 PSMReview@sba.gov under the PPP.

        These topics regarding details of administration are irrelevant to Plaintiffs’
 facial challenge to § 120.110(p) and its SOP. Moreover, these topics are overly
 broad, unduly burdensome, not proportionate to the needs of the case, and not
 described with reasonable particularity. To the contrary, collecting, reviewing, and
                                            4



                                                                                   EXHIBIT B
                                                                                     PAGE 4
Case 4:20-cv-10899-MFL-DRG ECF No. 32-2 filed 04/29/20         PageID.1021    Page 5 of 5



 producing all submissions with no period of time specified to limit the information
 to the claims in this case, and then preparing a designee to speak on this broad topic,
 would be extremely burdensome. As such, a Rule 30(b)(6) deposition on this topic
 is disproportionate to the needs of the case. Moreover, this topic is unreasonably
 duplicative of other discovery sought in this case and seeks information that can be
 obtained more easily from other sources of discovery.

                                               Sincerely,


                                               INDRANEEL SUR
                                               Trial Attorney

                                               Counsel for Defendants




                                           5



                                                                                 EXHIBIT B
                                                                                   PAGE 5
